    Case 1-18-46776-ess         Doc 17     Filed 04/15/19     Entered 04/16/19 12:32:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re
                                                     Chapter 7
          Eugene Reynolds, Jr.,
                                                     Case No. 1-18-46776-ess
                                       Debtor.

             STIPULATION EXTENDING TIME TO OBJECT TO DEBTOR’S
         DISCHARGE AND ANY CLAIMED EXEMPTIONS, AND FOR DISMISSAL

        IT IS HEREBY stipulated and agreed by and between the undersigned that the time

 periods for the Trustee, creditors, and the United States Trustee to object to the discharge of

 the Debtor, the dischargeability of debts, for objection to any claimed exemptions of property

 of the estate, and for dismissal of the case are hereby extended until May 2, 2019.


 Dated: Brooklyn, New York ALAN NISSELSON, Chapter 7 Trustee
       January 2, 2019
                           By: /s/ Alan Nisselson
                           Alan Nisselson (anisselson@windelsmarx.com)
                           Windels Marx Lane & Mittendorf, LLP
                           156 West 56th Street
                           New York, New York 10019
                           Tel: (212) 237-1000
                                  LAW OFFICE OF KEVIN B. ZAZZERA
 Dated: Brooklyn, New York        Attorneys for the Debtor
       January 2, 2019
                                  By: /s/ Allan R. Bloomfield
                                   Kevin B. Zazzera, Esq. (kzazz007@yahoo.com)
                                  182 Rose Ave., Suite No. 3
                                  Staten Island, NY 10306-2900
                                  Tel.: (718) 987-2700



SO ORDERED:



                                                                 ____________________________
 Dated: Brooklyn, New York                                              Elizabeth S. Stong
        April 15, 2019                                           United States Bankruptcy Judge
